Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 1/20/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 56-61, 63, 65-68, 70, 72-75 has/have been amended;
Claim(s) 1-55 is/are cancelled;
Claim(s) 76-79 is/are new;
Claim(s) 56-79 is/are presently pending.
The amendment(s) to claim(s) 60 is/are sufficient to overcome the claim objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 101 rejection(s) from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 56-57, 60-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 6198394 B1; 3/6/2001; cited in previous office action) in view of Gruentzig (US 20170049164 A1; 2/3/2017; cited in IDS; note that this reference qualifies as prior art despite it being by the same inventor because it was published over a year earlier than the instant application’s priority date of 11/21/2018).
Regarding claim 56, Jacobsen teaches a computer implemented method for presenting physiological data regarding the health state of a subject, wherein the method is performed using an application operating on a peripheral device comprising a graphical user interface (Fig. 5), the method comprising: 
receiving the physiological data by the peripheral device (Fig. 4A; Fig. 5; Fig. 7).
Jacobsen does not teach wherein the physiological data comprise information generated upon activation of one or more of a plurality of impact detection sensors 
 However, Gruentzig teaches in the same field of endeavor (Abstract; Fig. 1A) wherein the physiological data comprise information generated upon activation of one or more of a plurality of impact detection sensors located within or on a wearable device that is adorned by the subject ([0301]-[0304]; [0380]; [0401]; [0404]), wherein the plurality of impact detection sensors are arranged in at least first and second zones of the wearable device that are non-overlapping and that are configured to independently activate upon an impact thereto ([0304]; Fig. 3A; Fig. 13A; note that the issued patent of this patent application reference, US 10874152 B2 describes in claim 1 “array of impact detection sensors defining at least first and second non-overlapping regions that are configured to independently activate upon an impact thereto”, it is presumed that the issued claim is adequately described by the disclosure within the patent application), wherein the first and second zones of sensors are independently connected to an information processing unit (IPU) that produces the information (Fig. 3A-3B; Fig. 13A; [0304]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Jacobsen to include these features as taught by Gruentzig because this enables sensing and control of hemorrhages for soldiers (Fig. 2; Fig. 25-26).

Regarding claim 57, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein: 
a) the physiological data further comprise one or more of injury type, geolocation, body position, respiratory rate, heart rate, and blood pressure (Col. 3 lines 20-35); and/or
b) the wearable device further comprises one or more sensors selected from the group consisting of a blood flow sensor, a temperature sensor, a heart rate sensor, a blood pressure sensor, an oxygen saturation sensor (Col. 3 lines 20-35), and a vital sign monitoring (VSM) sensor, and wherein the method further comprises receiving by the peripheral device physiological data produced by the one or more sensors (Fig. 5; Col. 4 lines 40-60).
Regarding claim 60, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein the application comprises a mode: 
a) that displays a map comprising a geographical location of the subject (Col. 4 line 46 “locations”; Col. 13 lines 29-33); 
b) that displays information of the subject (Col. 4 lines 40-55); 
c) that displays a system status; 

e) that displays a cause of injury to the subject; 
f) that displays a location of injury on the subject; 
g) that displays signs and/or symptoms of the subject (Col. 4 lines 6-8); 
h) that displays one or more treatments performed on the subject; 
i) that displays one or more medicines administered to the subject; 
j) that continuously displays physiological data of the subject (Col. 4 line 47-48); 
k) to transmit the physiological data of the subject to a third party responder (Col. 3 lines 50-56; Col. 4 lines 56-60); and/or 
l) to request medical evacuation of the subject (Col. 4 lines 56-60).
Regarding claim 61, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein: 
a) the map further comprises a geographical location of one or more other users (Col. 13 lines 29-33); 
b) the information comprises one or more of name, age, date, time, unit, blood type, and allergy of the subject; 
c) the system status comprises one or more of power, connectivity signal, impact detection sensor status, and VSM sensor status of the wearable device or the peripheral device; 
d) the one or more system settings comprises an on/off switch and/or a sensitivity toggle for the wearable device;

f) the location of injury comprises one or more of head, arm, leg, torso, and back; 
g) the signs and/or symptoms include one or more of time, blood pressure, pulse and oxygen saturation (Col. 3 lines 25-35), alert, voice, pain, unresponsive (AVPU), and pain scale; 
h) the one or more treatments comprises one or more of extremity tourniquet, junctional tourniquet, pressure dressing, hemostatic dressing, intact, cricothyrotomy (CRIC), supraglottic airway (SGA), nasopharyngeal airway (NPA), endotracheal tube, oxygen, chest tube, chest seal, needle injection, fluid administration, blood transfusion, combat pill pack, eye shield, splint, and hypothermia prevention; 
i) the one or more medicines comprises an analgesic or antibiotic; 
j) the physiological data is heart rate (Col. 3 line 28 “heart rate”) and/or respiration rate (Col. 3 line 33 “breathing rate”); and/or 
k) the mode to request medical evacuation transmits information of the subject comprising one or more of geolocation (Col. 13 lines 29-33; Col. 14 lines 20-37), radio frequency, nationality, treatment status, military status, special equipment request, wartime security status, method of site marking, and site contamination status (Col. 16 lines 34-40).
Regarding claim 62, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein: 

b) the nationality comprises US or non-US; 
c) the military status comprises military, civilian, or enemy prisoner of war; 
d) the special equipment request comprises a hoist, extraction equipment, or a ventilator;
e) the wartime security status comprises no enemy troops, possible enemy, enemy in area and proceed with caution, or enemy in area and armed escort required; 
f) the method of site marking comprises a panel, pyrotechnic signal, or a smoke signal; and/or 
g) the site contamination status comprises chemical, biological (Col. 16 lines 36-37), radiological, or nuclear contamination.
Regarding claim 63, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein: 
a) the application comprises a security feature (Col. 15 lines 5-15); 
b) the physiological data are stored on a cloud-based device or a server (Fig. 7); and/or 
c) the graphical user interface is a touch screen graphical user interface and/or is editable (Col. 14 lines 45-49).
Regarding claim 64, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein the peripheral device comprises one or more processors coupled to the display (Col. 14 lines 47-49 “processor”; Fig. 4A; Fig. 6A).
Regarding claim 65, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein the peripheral device comprises a non-transient memory storing instructions that, when executed by the one or more processors, causes the one or more processors to perform one or more operations related to the physiological data (Fig. 6A; Col. 3 lines 35-50 “software/firmware”; Col. 4 lines 40-60).
Regarding claim 66, Jacobsen teaches a peripheral device comprising: 
a display (Fig. 5); 
one or more processors coupled to the display (Fig. 5A, computer 330; Col. 12 lines 15-25) and 
a non-transient memory storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations (Col. 12 line 22 “software/firmware”) comprising:
rendering a graphical user interface in the display (Fig. 5; Col. 12 lines 34-44).
Jacobsen does not teach processing information received from a wearable device comprising a plurality of impact detection sensors located within or on the wearable device to produce physiological data. Note that Jacobsen does teach processing information received from wearable device to produce physiological data (Fig. 5; Col. 12 lines 22-31, 34-44). However, Gruentzig teaches in the same field of endeavor (Abstract; Fig. 1A) processing information received from a wearable device comprising a plurality of impact detection sensors located within or on the wearable device to produce physiological data ([0301]-[0304]; [0380]; [0401]; [0404]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Jacobsen to include these features 
The combination of Jacobsen and Gruentzig teaches displaying the physiological data on the graphical user interface (Jacobsen Fig. 5; Col. 4 lines 40-60; Gruentzig Fig. 24A-24E; [0223]);
wherein the peripheral device is configured for wired or wireless communication with the wearable device (Jacobsen Fig. 1; Fig. 4-4A; Fig. 5A; Fig. 7; Col. 2 lines 45-47; Claim 5);
wherein the information is generated upon activation of one or more of the plurality of impact detection sensors (Gruentzig [0301]-[0304]; [0380]; [0401]; [0404]), wherein the plurality of impact detection sensors are arranged in at least first and second zones of the wearable device that are non-overlapping and that are configured to independently activate upon an impact thereto (Gruentzig ([0304]; Fig. 3A; Fig. 13A; note that the issued patent of this patent application reference, US 10874152 B2 describes in claim 1 “array of impact detection sensors defining at least first and second non-overlapping regions that are configured to independently activate upon an impact thereto”, it is presumed that the issued claim is adequately described by the disclosure within the patent application), wherein the first and second zones of sensors are independently connected to an information processing unit (IPU) that produces the information (Gruentzig Fig. 3A-3B; Fig. 13A; [0304]); and
wherein the peripheral device is configured to display the physiological data on the graphical user interface (Jacobsen Fig. 5; Col. 4 lines 40-60; Gruentzig Fig. 24A-24E; [0223]); wherein the physiological data comprise one or more of ballistic impact 
Regarding claim 67, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein the physiological data further comprise one or more of injury type, geolocation, body position, respiratory rate, heart rate, and blood pressure (Col. 3 lines 20-35).
Regarding claim 68, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein the peripheral device is configured to display the physiological data to a subject wearing the wearable device (Fig. 3; Fig. 4A) or a different person (Fig. 7; Col. 4 lines 40-60).
Regarding claim 69, the combination of Jacobsen and Gruentzig teaches wherein the peripheral device is configured to perform the computer implemented method of claim 56 (see claim 56 rejection above; Jacobsen Fig. 5A; Fig. 7; Gruentzig Fig. 23D).
Regarding claim 70, the combination of Jacobsen and Gruentzig teaches a system comprising the peripheral device of claim 66 (see claim 66 rejection above) and the wearable device (Jacobsen Fig. 2; Gruentzig Fig. 3A-4B).
Regarding claim 71, the combination of Jacobsen and Gruentzig teaches a system comprising a plurality of the peripheral devices of claim 66 (see claim 66 rejection above; Jacobsen Fig. 7), each of which is independently running the application (Jacobsen Fig. 7, 320 and 400).
Regarding claim 72, the combination of Jacobsen and Gruentzig teaches wherein the plurality of peripheral devices is configured to communicate with each other (Jacobsen Fig. 7).
Regarding claim 73, the combination of Jacobsen and Gruentzig teaches further comprising a plurality of the wearable devices, each of which is independently configured to communicate with any one, or all, of the plurality of peripheral devices (Jacobsen Fig. 4A; Fig. 7, each soldier wears a wearable device which communicates with one or more peripheral devices).
Regarding claim 74, the combination of Jacobsen and Gruentzig teaches wherein:
a) each of the plurality of peripheral devices is configured to control or communicate with any one, or all, of said plurality of the wearable devices (Jacobsen Col. 4 lines 25-32); or
b) a designated one of the plurality of peripheral devices is configured to control or communicate with a designated one of said plurality of the wearable devices (Jacobsen Fig. 7).
Regarding claim 75, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein the communication comprises transmission of physiological data or other indicia regarding one or more users of the system (Col. 3 lines 50-55; Col. 4 lines 40-60; Col. 12 lines 21-44).
Regarding claim 76, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein the physiological data are displayed to the subject or a different person (Fig. 5; Fig. 7; Col. 4 lines 40-60).
Regarding claim 77, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein the different person is a team member or a third party responder (Col. 4 lines 49-56).
Regarding claim 78, in the combination of Jacobsen and Gruentzig, Jacobsen teaches wherein the different person is a team member or a third party responder (Col. 4 lines 49-56).

Claims 58-59, 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen and Gruentzig as applied to claims 56, 66 above, and further in view of Carabajal (US 20180214161 A1; 8/2/2018; cited in previous office action).
Regarding claim 58, in the combination of Jacobsen and Gruentzig, Gruentzig teaches wherein the wearable device further comprises one or more inflatable bladders (Fig. 4B; [0010]-[0012]). 
The combination of Jacobsen and Gruentzig does not teach wherein the method further comprises activating inflation of the one or more inflatable bladders of the wearable device via the peripheral device in response to the physiological data. However, Carabajal teaches in the same field of endeavor ([0002]; Fig. 11A-11B; [0046]; [0048]) activating inflation of the one or more inflatable bladders of the wearable device via the peripheral device ([0038] “activation of at least one switch configured to cause inflation of the inflatable chamber”; [0047] “operational control may be presented to operate similarly to at least one switch”) in response to the physiological data ([0073]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of 
Regarding claim 59, in the combination of Jacobsen, Gruentzig, and Carabajal, Carabajal teaches wherein the peripheral device is configured for use by a person other than the subject and wherein activating inflation of the one or more bladder on the wearable device is performed by the person ([0047]).
Regarding claim 79, in the combination of Jacobsen and Gruentzig, Gruentzig teaches wherein the wearable device comprises one or more inflatable bladders (Fig. 4B; [0010]-[0012]). 
The combination of Jacobsen and Gruentzig does not teach the peripheral device comprises an input for activating inflation of the one or more inflatable bladders in the wearable device. However, Carabajal teaches in the same field of endeavor ([0002]; Fig. 11A-11B; [0046]; [0048]) the peripheral device comprises an input for activating inflation of the one or more inflatable bladders in the wearable device ([0038] “activation of at least one switch configured to cause inflation of the inflatable chamber”; [0047] “operational control may be presented to operate similarly to at least one switch”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Jacobsen and Gruentzig to include this feature as taught by Carabajal because this enables remote control ([0047]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792